ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ amendment with regard to claim 1, the objection of Drawing  noted in the last Office action has been vacated.  

Claim Rejections - 35 USC § 112 First Paragraph
3.	Applicant’s amendments with respect to claims 1 and 8 are sufficient to overcome Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.
 
Claim Rejections - 35 USC § 112 Second Paragraph
4.	Applicant’s amendments with respect to claims 1 and 8 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
5.	  Remaining Claims 1-2 , 4 and 8  are allowed.  



REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
  The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a  vehicle control system  and a  method comprising, among other limitations,  causing a first in- vehicle computer to: perform traveling control of a host vehicle by controlling a first actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle; determine whether an operating state of the first actuator satisfies a predetermined condition; and limit, in a case where it is determined that the operating state of the first actuator satisfies the predetermined condition, control of the first actuator as compared to a case where it is determined that the predetermined condition is not satisfied, and transmit a predetermined signal to a second in-vehicle computer connected to a communication line that is interposed between the first in-vehicle computer and the second in-vehicle computer through the communication line, the method further comprising causing a third in-vehicle computer to decelerate the host vehicle and suppress slipping, wheel idling, or skidding  of the host vehicle by controlling the first actuator or the second actuator in accordance with   a behavior detected by a detector, the detector that is configured to detect behavior of  the host vehicle, the behavior including the slipping, the wheel idling, or the skidding, the method further comprising causing the second in-vehicle computer to perform traveling control of the host vehicle by controlling a second actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle, 616/616,518  perform traveling control of the host vehicle in place of at least a portion of a function of the first in-vehicle computer by controlling the second actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle in a case where the predetermined signal is received from the first in-vehicle computer through the communication line, and prioritize control of the second actuator performed by the third in-vehicle computer and control the second actuator according to the predetermined signal at a point in time when the control of the second actuator performed by the third in-vehicle computer is terminated in a case where the predetermined signal is received from the first in-vehicle computer through the communication line and the second actuator is controlled by the third in-vehicle computer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663